—In an action to recover damages for personal injuries, the defendant 86th Street Realty, L. L. C., appeals from an order of the Supreme Court, Kings County (Rappaport, J.), dated January 30, 2001, which denied its motion for summary judgment dismissing the complaint and all cross claims insofar as asserted against it.
Ordered that the order is affirmed, with costs.
The Supreme Court properly denied the motion of the appellant landlord 86th Street Realty, L. L. C., for summary judgment dismissing the complaint and all cross claims insofar as asserted against it, as it failed to make a prima facie showing of entitlement to such relief. An issue of fact exists regarding whether the appellant had actual or constructive notice of a purported defect created by its tenant in the public sidewalk abutting the leasehold premises and failed to remedy the defect despite the fact that it had exercised control over the sidewalk on other occasions (see, Festa v Waskawic, 181 AD2d 758).
The appellant’s remaining arguments Eire without merit. Ritter, J. P., Feuerstein, Townes and Prudenti, JJ., concur.